DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	In view of the Brief filed 1/6/21 and the subsequent appeals conference that followed, prosecution has been reopened to file this corrected office action to the non-final dated 8/5/20 to correct a compositional error made that affected the appeal.  In applicant’s arguments he argued the rejection to Chang as presumed based on anticipation.  Where that section of the rejection was titled in bold as being under 35 UCS 103 and  where it we clear from the response to applicant’s remark at the end of the office action the rejection and recent amendments with respect to the size of the clearance were treated as being obvious, it is unclear how applicant could make such presumption as oppose to seeing the obvious compositional error made in failing to change the statement of the rejection from a 102 to a 103 in response to the amendments to the claims that merely recited a range in size for the clearance of peripheral edge to the body.  Regardless, this office action makes statement of the rejection proper and more clear for the purposes of any subsequent appeal by also placing rational for it in the rejection itself in the body of the office action as oppose to just the remarks. 
Claim Rejections - 35 USC §112
4. The previous rejections of claims 11 and 13-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has not been sustained in view of applicant’s remarks in the Brief

"The claims call for a functional relationship of the relative CT value between the face peripheral region and the middle region which effectively in scope includes any and all structures capable of meeting this function. Yet there are many variables in the club design that affect such results in a club not limited to materials, shape, joinery designs and etc. As such, one cannot determine the structure necessary to meet the limitation of the ciaims. Based upon a precedential opinion by the PTO’s Board of Patent Appeals and Interferences that calls into question the extent to which "purely functional” claiming may be used in Ex Parte Miyazaki:, this grounds for rejection is now being set forth. The claims caii for "a purely functional recitation with no limitation of structure” which cover any and all structure capable of performing this function. Moreover, the specification fails to disclose all the structure that would be capable of satisfying this relationship. If the function is enabled by the structure shown in the disclosed figures, then only those arrangements are considered disclosed and not "any and all". As such, his claims are beyond the scope of his specification and are unpatentable under 35 U.S.C. § 112, first paragraph, for lack not being not being commensurate with the scope of the claims. Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim, Ariad Pharmaceuticals„ Inc, v. Eli Lilly & Co„ 598 F,3d 1338, 1353, 94 USPG2d 1161,1173 (Feci Cir, 2010} fen banc). Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C.. 112(a) and pre~ AHA 35 U.S.C. 112, first paragraph, in re Hyatt. 708 F,2d 712, 714, 218 USPG 195, 137 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167.
 	As noted by appellant on pg. 8, ln. 15 of his Brief that such is a recitation of a functional property of the structure being recited in the claim.  Since such structure would generally be expected to have such behavioral characteristics, this portion of the grounds for rejection is not sustained. 
	Claims 17 and 18-24 are not sustained in view of appellants remarks (Brief, pg. 9ln. 9) that such is disclosed on pg. 45 of the specification. 

   	



Claims 13-16 and any dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the structure shown, does not reasonably provide enablement for any and all structure capable of resulting in the functional properties of the relative CT values being recited as set forth in the previous office action and below in response to applicant’s remarks.
As set forth in the previous office action;
. “The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to know how to make all structures capable of resulting in the relative CT values that is commensurate in scope with these claims. One would not know how to arrange a dub in accordance with the disclosed invention such that it meets the limitations of the claims and produces any desired results. As such, one cannot make and or use applicant’s claimed invention. Flore the structure required to make up the club head are very broad relying on satisfying a formula intending to cover a wide range of size, shape, material or arrangement thereof and no working examples show how the materials and shapes are to be arranged in order to get any of the disclosed values for the relationship of spin vs. launch angle. Since one skilled in the art is provided no direction in forming a club being able to satisfy the recited equations, this rejection is proper.
Applicant argues that the claimed relative CT values “can be achieved by the structure of claim 11.” Such does not appear true of logical. For example in Fig. 2, we see a square connecting part Cnl which would not logically produce elliptical patterns of CT on the face as is being claimed. Further a face material and thickness can eliminate any noticeable variation in CT. Defining the distribution of CT across the face to result in a series of three ellipses greater than the next is a hoped for result at best with no clear disclosure how such can be achieved by the broadly disclosed structure. As such, applicant's remarks fail to overcome this grounds for rejection.”
For the reasons set forth above, this rejection with respect to claim 11 has not been likewise sustained.  However, with respect to claim 13, how one would obtain the elliptical regions is not clear.  While applicant points to the elliptical structure of the connecting part shown in fig. 21, the claims are not so limited to merely the shape of the connecting part. Further such does not explain how such elliptical regions are obtained by the square shaped connecting part as shown in his fig. 2. Additionally it is known that other variables such as materials, thicknesses and geometries of the face as well as designs and features of the body of the club have an effect on the CT values. If such, CT regions are a result of the shape and structure of the connecting part, such should be positively recited in the claim.  Moreover, claim 13 recites in combination with claim 11, CT2 > CT1 as well as elliptical regions CT4>CT3.  One skilled in the art would not know what structures would be required to make such a club without undue experimentation.  While generally it would be true that an elliptical connecting part would result in an elliptical region, this notion is confused with applicant’s fig. 2 that shows elliptical regions being the result of a square connecting part. Since such elliptical regions would not logically result from the shown square connecting part, some other undisclosed features or variable must result in those shown characteristics.  Here one skilled in the art would have to guess how one is to obtain the claimed resultant elliptical regions and what structures would be required. 
Claims 13, 14-16 and any dependent claims are rejected under 35 U.S.C, 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention as set forth in the previous office action:.
“Here one cannot adequately determine the meets and bounds for the claim as set forth above. The claims cover any structure known or possibly developed in the future and relies on the intended use of the club. Hence the claims do not provide a definite standard by which one could compare to the present art and that which may be designed in the future. The underlying structure associated to satisfy the recited relationship must therefore be adequately disclosed in the specification with respect to the shape, materials and other features on the club that have an influence on the performance of the club.
With respect to the above grounds for rejection, applicant merely argues that breadth does not equate to indefiniteness without showing how one can determine the metes and bounds for the claims. Applicant has not shown what structure will equate to the hoped for CT values and concentric elliptical distribution boundaries across the face as is being recited. The CT values and distribution requires more variables than just that set forth in claim 1. Such requires thicknesses, materials and possibly shapes in combination with the design and the location of the connecting part to be known, which are not part of the claimed invention. As such, one would not know what structures are contemplated to perform the resulting CT properties intended in the club face. Chief Judge Rader recently argued that no patentable weight should be given to claim terms focusing on how a device is “configured to” perform a particular task. See Superior industries v, Masaba (Fed. Cir. 2014) (concurring opinion). The Chief writes:
A system claim genera//)/ covers what the system is, not what the system does, Hewlett-Packard Co, v. Bausch & Lomb inc,s 909 F.2d 1464 (Fed, Cir, 1990), Thus, It Is usually improper to construe non-functional claim terms in system ctaims in a way that makes infringement or validity turn on their function. Paragon Solutions, LLC v, Timex Corn., 566 F.3d 1075 (Fed. Cir. 2009).
The (MPEP) section 2114 advises examiners that, “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... Apparatus claims cover what a device is, not what it does.” The MPEP cites In re Schreiber, 126 F.3d 1473 (Fed. Circ. 1997) and Hewlett Packard Co. v. Bausch and Lomb, Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990). Flere the claim is not timeless and it reaches into structures currently known that are capable of performing the function as well as those not yet developed in the future that would result in the claimed function. As such, applicant has not shown the grounds for rejection to be in error and it remains."
	This rejection is sustained for the reasons set forth above the structures and relationship capable of producing such elliptical regional characteristics in a club face cannot be determined in order to determine the metes and bounds for the claims. 
Claim Rejections - 35 USC §102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
1.    Claim(s) s 28-30 are is/are rejected under 35 U.S.C. 102 a2 as being anticipated by Lu 5,499,814.
2.    Lu shows a body 32, solid face part 30 and at least two connection parts 34 apart from a peripheral edge. The surface of part 30 is considered a hitting part. 
With respect to this rejection, appellant argues that Lu fails to disclose [1], [2] and [3] of claim 28. Clearly this is not true where the Rejection Shows [1] the face part with a front and back to be at 30, [2] two connecting parts identified at 34 and [3] the two connecting parts positioned apart form a peripheral edge in the toe and heel areas as shown in fig. 1. 
Appellant reasons that Lu’s plate 30 cannot be characterized as having a front surface “as a hitting face” because the face plate 14 constitutes the hitting face and support plate 30 fails to be connected within the periphery to face plate 14. First, such an interpretation is based on the function of any face part being used as a “hitting surface”.  It does not characterize what or how something must be capable of being hit.  Most broadly, one can see from fig. 2b of Lu that 14 “hits” plate 30 during use. As such, one can clearly describe such as a “hitting face” as called for by the claims.  Such a functional recitation amount to no clear structure that can be relied upon to distinguish over Lu. Lu is clear that his compound face plate comprising of 30 and 14 acts as a “hitting face” where “the face plate physically engages the support plate 30” (col. 6, ln. 43).  As such, appellant’s reasoning is flawed and he fails to show how the rejection is in error. 
He subsequently reasons that the spaced ribs 34 cannot be characterized as being two connecting parts using a similarly flawed logic that the support plate 30 cannot constitute a face part because it fails to include a front surface “hitting face”. As set forth above, the surface area of 30 can clearly be described as a hitting face where it is contacted by the outer structural plate 14 and ball upon impact. Here, element 30, as discussed above, meets the functional capabilities of being described as a “hitting surface” and clearly has a front and back surface as shown in fig. 1 that is connected to the head body 32 via the connecting parts 34.  Hence, appellant’s remarks fail to show how such is unreasonable and where his claim clearly distinguish over the art of record. 
 Finally, appellant argues that the spaced ribs 34 fail to be disposed apart from the peripheral edge of a “face back surface” without further stating how he reaches that conclusion. Such is clearly not true from fig. 1 where it is clearly seen that the face part 30 has a backside in the toe and heel regions where the connecting parts “are provided at a position apart from a peripheral edge”;

    PNG
    media_image1.png
    643
    564
    media_image1.png
    Greyscale

With respect to claim 29, appellant merely reapplies all the previously flawed analysis and no further response is deemed necessary. 
Claim Rejections - 35 USC §103
Claims 11,13-26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang 7,211,006.
As set forth in the previous office action;
“Chang shows head body 20 with plate shaped face part 24 and connecting part 32 connecting the two such that the peripheral edge of the face back surface is separated from the body by a clearance 35.
Additionally with respect to claims 2 and 7 where one may attempt to argue that the skin 34 precludes the “connected to the head by only” limitation. The skin is only intended to cover and not connect the face and body as recited in the claim.
As to claims 3 and 8, the skin 34 is considered an interpositional member disposed in the clearance of polymer (col. 7, In. 44). The clearance is being measured from edge to edge of the face and body respectively.
The cross-hatched area 22 of the body 20 is considered a cavity part as called for in claims 4 and 10.
As to claims 12-16, CT is a property of the club that is inherent in Chang. One is capable of defining a face middle region as an inner side region of an ellipse and labeling it “A” such that it is sized to be half the width and height and a face peripheral region in the shape of an ellipse. Where the ellipses are 14, Vfe and % the widths of the face, such is considered met in the size range disclosed where the cross-section of his connection part 32 is 5-90% the width of the face and height. From the shown structure, it is inherent that CT2 would be greater than CT1 and CT4 greater than CT3. When the structure recited in a referenced is substantially identical to that of the claims as in the instant case, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)
Applicant argues that Chang does not show the “face part solid”. Such an interpretation is based upon an incomplete read of Chang. Chang clearly teaches that such can be solid at col. 6. In. 10 where the “spacer 32 and the striking member 24... include a thin shell construction or a solid construction throughout”. As such the grounds for rejection has not been overcome.
As to claim 17, the face part of Chang is uniform above and below his connecting part 32. Claim 18 is addressed above. As to claim 19, the head body of Chang 20 includes a cavity part 35 with 22 considered to be a front part that blocks a whole front of the cavity part. As to claim 25, element 35 considered a first opening in the top and second opening in the bottom.
Claims 20-24 call for changes in the position and number of connecting parts. In Chang he only discloses what appears to be a single embodiment with a central connecting part. What he teaches is the bending of the striking member for strike in the periphery away from the connecting part for a more 'spring-like5’ effect (col. 7, in. 8). As such to change the position and number of connection pieces in Change would have been obvious in order to achieve a desired “spring-like” effect of the striking member. The number of embodiments recited by applicant is renders it evident that such is not critical to the claimed invention by solving any particular problem or producing any unexpected results.
Claim 11, now recites that there is a clearance of 10mm or less. Chang is silent with respect to the size of his area 35. However, as in this case, such changes in size have been found obivous. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 489 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions w/ould not perform differently than the prior art device, the claimed device was not patentabiy distinct from the prior art device. A review of applicant’s specification shows in his fig. 4 clearance vl or gl and only discloses such must allow for “displacement of the peripheral edge" (pg. 20, In. 4). As such, the limiting of the size of the clearance in Chang to only 10mm would not perform any differently and is considered an obvious matter of design choice. The inventive result of improving displacement and CT towards the outer periphery remains the same regardless of the selection of the size of the clearance. As such there is no showing of how such a dimension has been found to be critical to distinguish over the applied art.
As to the “no hollow space” and solid face part, disclosed in the applied art is that the striking member may “have a solid construction throughout” (col. 2, In. 8). As such, this limitation fails to distinguish over it. Here it is inherent in the structure shown that the property of a labeled CT1 in a middle region would be greater than a CT2. While COR is discussed as oppose to the recited CT, such are different correlating tests that measure the same properties of a dub face and it ability to absorb and return energy to a golf ball. To have use CT would have been obvious as such is the new standard now used by the USGA to measure those properties.
An ellipse A as recited is not considered a structural feature of the club. Instead such is broadly and arbitrary regions on can use as a point of reference on the club face. As such one is capable of considering an elliptical region on the face of Chang and defining it a peripheral region.
As to claim 13-16, an ellipse B and C, like ellipse A, is not considered a structural feature of the club. Where the COR or CT values of the club of Chang increase, the property of CT6, CT5, CT4 being greater than CT3 is considered inherent and a pair of reference ellipses are considered capable of being defined on Chang to meet the claimed relationship. At col. 6, In. 43, it is disclosed in Chang a higher COR for the outer periphery of the striking member. Here an increasing radial CT from the center of Chang is considered an inherent property. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent and a prima facie case of either anticipation or obviousness has been established. In re Best 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCRA 1977).”
Additionally in response to applicant’s remarks;
“Applicant argues that Chang '008 fails to disclose or suggest employment of club head having a face part with a peripheral edge clearance of .2-10 mm between the face back surface and the head body front surface as in feature [4] of claim 11. Applicant notes that such a dimension is not discussed and can only at best be estimated. In line with that interpretation, this dimension is most broadly represented by the thickness of his spacer 32 or 35 and no dimension with respect to thickness appear to be discussed. To that extent, the previous rejection noted that such a claimed range has not been shown to be critical an such a change in size would have been obvious. Applicant’s remarks do not appear to dispute such findings of obviousness nor do they rebut them by showing how such a dimension is critical by solving any particular problem or producing any unexpected results. Instead he merely concludes that such is a "significant patentable distinctions" between claim 11 and Change '008 without any further reasons.
Regarding the claimed CT values, applicant merely provides case law that, the Examiner must provide factual and technical grounds establishing that the inherent feature necessarily flows from the teachings of the prior art. Such has been done in the grounds for rejection where it is noted that CT values are inherent properties in all club heads as is the ability to define arbitrary elliptical regions in which to measure them. From the structure shown and understanding in the art as to how CT is influenced by the structure of the face, one would expect a greater CT towards the outer cantilevered periphery of Chang as they are more unsupported and free to flex. As set forth in the rejection, "at col, 8, In. 49, it is disclosed in Chang a higher COR for the outer periphery of the striking member. Here an increasing radial CT from the center of Chang is considered an inherent property.” Applicant's remarks fail to show how such an interpretation is in error and as such the grounds for rejection remains.”

Conclusion
Applicant's arguments filed in his Brief have been fully considered but they are not persuasive as set forth above in the grounds for rejection.
In addition to the changes above, With respect to Chang in his section D, appellant correctly notes that he suggest “solid” at col. 6, lns 19-24, but prefers thin wall construction for weight savings.  He however fails to bring to the attention col. 2, ln. 7 and col. 6, ln. 9 where Chang explicitly discloses respectively that, “both the spacer and the striking member may have a solid construction throughout” and “the spacer 32 and the striking member 24 illustratively include thin shell construction or solid construction throughout.” While Chang may prefer thin wall construction. However, he clear discloses and does not preclude the use of solid construction where there is a clear and explicit suggestion in Chang to use solid construction in the alternative. As such, the negative limitation in claim 26 of “no hollow space” fails to distinguish over the applied art and the grounds for rejection should be found without error. 
Appellant argues that Chang ’006 fails to disclose or suggest employment of a connecting part that is provided only in an upper region located on an upper side with respect to the face front surface center of a face part.  Notably here the claim is broad and devoid of any structural feature or relationships of where the “upper region” and “upper side” is located or constructed.  Such is a broad relative relationship and can most broadly be met by Fig. 2 where the face front surface center is at 50 and the connection part 32 is only in an upper region (around 35) that is located on an upper side with respect to the face center 50. The claim lacks any specificity to support appellant position.  To the extent that the appellant’s arguments appear based on the presumption that an “an upper region” or an “upper side” is in a direction towards the top portion, there are no such limitation in the claim to support this argument.  Appellant’s conclusion that, the spacer 32 is disclosed to be positioned only in the “center” of the striking member is not commensurate with the broader recitations of the claim.  Instead it calls for a relative relationship of the connecting part to be describable as in some undefined upper region and upper side relative to the face center;

    PNG
    media_image2.png
    353
    606
    media_image2.png
    Greyscale

As such, the recitations of the claim fail to clearly distinguish over the applied art and appellant’s remarks fail to show how the grounds for rejection is in error with respect to claim 26 
Claims 11, 13-24, 32 and Chans ’006
Appellant’s remarks with respect to the limitation in claim 11 of “no hollow space” has been discussed above with respect to claim 26 where Chang clearly suggest in the alternative a solid construction.  For the same reasons here, this argument should be found unpersuasive.
Appellant attempts to derive a relative clearance between the face back and head body in Chang using his disclose “shell thickness”.  In truth, his drawings are not to scale and we don’t know the separation desired. The Rejection on pg. 7, in the 2nd to the last paragraph notes that changes in side have been found to be obvious and that his size range claimed would not perform any differently and has not be shown to be critical. He never answers why such a range in the gap shown by the prior art is critical (see answer to remark in the first paragraph pg. 11 of the Rejection). As such, even if one could rely on his analysis and conclusions that the distance between the back face of the striking member and the body are larger than 10mm, he still has not shown how changing such is critical and changing such in Chang would not have been obvious.  As such, the grounds for rejection based on obviousness has not been shown to be in error and should be sustained. 
Non-Distinctions over Chans ’006
Appellant argues that Chang fails to disclose or suggest the CT values of feature of claim 11.  When in fact, the scope of claim 11 does not recite any specific values.  Instead it only states in the last limitation that the relative values of the CT in the peripheral region is greater than the middle region.  To that extent Chang at col 4, ln 41, “the golf club 15 of the present invention also advantageously increases…the COR along outer peripheries of the striking member 24.” Such is considered a clear relationship to show the claimed property of claim 11 that the CT value in the face periphery is greater than in the middle region.  He discloses that his structured (col. 6, ln. 67) “advantageously allows the striking member to flex by bending along outer peripheral portions and increase the COR along the outer peripheral portions”.  This increase in COR is an explicit teaching of the instant claimed relationship. To that extent with respect to claim 11, any showing of inherency or evidence of it is not required with respect to claim 11.  
Appellant repeats his above analysis to conclude that Chang fails to show the range of clearance on the peripheral edge.  As set forth in the Rejection and above, such a change in size has not been shown to be critical and appellant continues to fail to make any such assertion.
Applicant argues with respect to dependent claims 13 to 16 and 20 that the anticipation rejection against these claims must be withdrawn.  While no anticipation rejection was ever intended, the error in the previous office action is corrected above.
With respect to claim 17, applicant argues that Chang fails to shows a uniform thickness on the face part.  The examiner disagrees where Chang shows that the shell of the striking face 324 has a thickness “in the range of about .25mm” (col. 2, ln. 16). Alternatively the thickness of the face taught by Chang is disclosed as a variable to control the COR as “COR increase will come form the thinness of the face”(col. 6, ln. 33).  He teaches designing the club to “add the spring-like effect for the off-center hits” (col. 41).  As such, to have adjust the thickness of the face in Chang as desired and kept it uniform would have been obvious in order to select the desired COR across the face. In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
With respect to claim 30, applicant claims his design provides for advantageous properties as shown by the comparative test evidence based on Table 1 and described in paragraphs [0281]-[0300].  Yet, no advantages are stated other than such “are apparent” [300], lst line. The comparative test merely confirm that COR is increase in the unsupported areas of the club away from the connector.  As set forth above with respect to claim 11, such a result is expected from such a structure where the unsupported par to of the face is allowed more flex. Table 1 and the comparative test merely confirm the expected behavior of such structure shown by the applied art.  
The rejection of claims “1”, 13-16 and 26-31 and “any dependent claims” under 35 USC 112(b) as being indefinite now only applies to claims 13-16 as set forth above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711